Aulisi, J.
Appeal by appellant from an order of the Family Court, Albany County, entered December 30, 1966, in a filiation proceeding, adjudging respondent to be the father of two children born to petitioner and from an order of the Family Court, Albany County entered March 21, 1967, directing respondent to pay the sum of $30 per week for each child. Petitioner cross-appeals on the ground of inadequacy. The children having been born on March 1, 1947 and February 27, 1953, these proceedings were instituted pursuant to subdivision (a) of section 517 of the Family Court Act which provides that such proceedings may not be brought after the lapse of more than two years from the birth of the child, unless paternity has been acknowledged by the father in writing or by the furnishing of support. Although appellant was not personally compelled to testify (Family Court Act, § 531), the evidence in the record before us is completely uncontroverted that the mother of the children and appellant had marital relations for a period of about 30 years; that he provided for, supported and lived with petitioner and the two children for many years; that he paid for the children’s school tuition; and that in 1953 he signed a sworn affidavit stating that the elder child was his daughter and he claimed the younger child as a dependent child on his 1965 income tax return. It is our opinion that petitioner has met the requirements of subdivision (a) of section 517 of the Family Court Act and that the proof here is clear and convincing that appellant is the father of these two children. We perceive no reason for disturbing the findings of the trial court. We have considered the amount of the support awarded for each child and conclude that upon the evidence and upon the circumstances here, the amount for each child should be increased to $40 per week retroactive from the date of the filing of the petition, August 8, 1966. Orders modified, on the law and the facts, so as to increase the amount awarded for the support of each child to $40 per week, and, as so modified, affirmed, with costs to petitioner. Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Aulisi, J.